Title: From George Washington to Egbert Benson, 9 July 1782
From: Washington, George
To: Benson, Egbert,Smith, Melancton


                  
                     Gentlemen,
                     Head-Quarters Newburgh, July 9th 1782
                  
                  I have the honor to transmit to you a copy of the contract for supplying the garrison of West point and its dependencies, also the hospital contract; together with the charges exhibited by the officers of the army against Comfort Sands Esqr. & Co. respecting the execution of these contracts; with sundry other papers relative to the same subject: and have to request of you, Gentlemen, that you will be pleased to examine into the matters in dispute in such time, place and manner as you shall deem proper, and report your opinion thereon as soon as convenient.  I have the honor to be, Gentlemen, Your most obedient Servant
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        
                           6 May 1782
                        
                     
                     The Contractors for West Point & its dependencies from the Conversation had with Colonels Humphrey & Trumbull respecting the Complaints made to the Commander in Chief by the Officers of the Army against the Contractors upon Consideration propose the following mode for adjusting the dispute.
                     That the Commander in Chief furnish the Contractors with the Respective charges made by the several Officers against them.
                     That as soon as that is done the Contractors will submit all disputes respecting the Contract in the mode pointed out therein—That in any case when the true intent & meaning of the Contract is doubtful, such doubtful parts shall be submitted to the Financier, whose determination shall be conclusive upon the Army well as the Contractors—That should there be any dispute in which no provision is made in the Contract for the determination thereof it shall be left to three indifferent persons unconnected with the Army or Contractors, one to be appointed by the Commander in Chief, another by the Contractors, & a third person by the two elected, whose determination shall be Conclusive.
                     That previous to the enquiry some person or persons appointed by the Officers in the Line of the Army shall enter into Bonds with the Contracters each with sufficient security that they will abide by & pay all such sum or sums of Money as shall or may appear to the Arbitrators to be justly due to either party.
                     
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen,
                        Fishkill May 8th 1782
                     
                     When you left us, we promised to wait on you this morning; but our business is so pressing at present that it is impossible; and to convince you of our readiness to have all disputes amicably settled, we enclose you our proposals which we wish you to lay before the Commander in Chief, & trust they will meet with his Approbation.  If they do, we will enter into the Business at any time he shall direct—We think they are so reasonable that no Objection will be made to them—We are very desirous of having this matter brought about soon: conscious, that when all matters are maturely considered, by disinterested persons that they will find a considerable Ballance in our favour, for which we ought to be made reparation—and that we have on our part fully complied with the Contract in every Respect.We are with great Respect, Gentn, your most Obedt & very Hbl. Servt
                     
                        Comfort Sands & Co.
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen
                        Highlands June 28th 1782
                     
                     I am this morning informed by Lt Colo. Cobb Aide de Camp to the Commander in Chief that a letter is received at Head Quarters from the honorable the Secretary at War mentioning an alteration in the present mode of Issues of provisions. and requesting the Commander in Chief to order the execution of it immediately—his Excellency being absent, & the Army very uneasy, under the present mode of Issues, You will please to cause the mode of Issues as now modifyed to be adopted on the first of July next—As the Express was charged with letters for You, I apprehend You have received from the war Office information of the alteration, & the necessary Instructions—If the issuing part of the contract, is committed to any other person or persons of the company, I request You will as soon as possible communicate this to him or them, that they may conduct comformably.  I am with great regard Gentlemen Your most Obedt Servt
                     
                        W. Heath
                        M. General
                     
                  
                  
               